Exhibit FAX (713) 651-0849 1100 LOUISIANA SUITE 3800 HOUSTON, TEXAS 77002-5218 TELEPHONE (713) 651 9191 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent oil and gas consultants, Ryder Scott Company, L.P. hereby consents to: (a) the use of our reports setting forth our estimates of proved reserves and future revenues, as of December 31, for the years 2007, 2006 and 2005 to the interest of Apco Argentina Inc. in certain oil and gas properties; and (b) all references to our firm included in or made a part of Apco Argentina Inc. Annual Report on Form 10-K for the year ended December 31, 2007. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. Houston, Texas February 18, 2008 1233 (illegible) CALGARY, ALBERTA (illegible) TEL: (403) 262-8799 (illegible) 321 17THSTREET, SUITE 1350 DENVER, COLORADO (illegible) TEL: (303) 693-9147 (illegible)
